The verdict in the trial court was authorized by the evidence, and the overruling of the certiorari was not error.
                       DECIDED SEPTEMBER 11, 1942. *Page 6 
The accused was convicted in the criminal court of Fulton County of operating a lottery, known as the "number game." In due time his certiorari was overruled in the superior court, and that judgment is assigned as error. The evidence authorized the verdict, and none of the special assignments of error in the petition for certiorari is argued or insisted upon in the brief of counsel for the plaintiff in error. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.